IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ROBERT E. EORIO, EXECUTOR OF THE : No. 433 EAL 2018
ESTATE OF MICHAEL EORIO,         :
DECEASED,                        :
                                 : Petition for Allowance of Appeal from
               Petitioner        : the Order of the Superior Court
                                 :
                                 :
          v.                     :
                                 :
                                 :
GENERAL ELECTRIC COMPANY AND     :
CBS CORPORATION, SUCCESSOR-IN-   :
INTEREST TO WESTINGHOUSE         :
ELECTRIC CORPORATION             :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.